Name: Council Directive 72/427/EEC of 19 December 1972 amending the Council Directive of 26 July 1971 on the approximation of the laws of Member States relating to common provisions for both measuring instruments and methods of metrological control
 Type: Directive
 Subject Matter: technology and technical regulations;  European Union law;  natural and applied sciences;  mechanical engineering
 Date Published: 1972-12-28

 Avis juridique important|31972L0427Council Directive 72/427/EEC of 19 December 1972 amending the Council Directive of 26 July 1971 on the approximation of the laws of Member States relating to common provisions for both measuring instruments and methods of metrological control Official Journal L 291 , 28/12/1972 P. 0156 - 0157 Finnish special edition: Chapter 13 Volume 2 P. 0162 Danish special edition: Series I Chapter 1972(28.12) P. 0023 Swedish special edition: Chapter 13 Volume 2 P. 0162 English special edition: Series I Chapter 1972(28-30.12) P. 0071 Greek special edition: Chapter 13 Volume 2 P. 0056 Spanish special edition: Chapter 13 Volume 2 P. 0177 Portuguese special edition Chapter 13 Volume 2 P. 0177 COUNCIL DIRECTIVE of 19 December 1972 amending the Council Directive of 26 July 1971 on the approximation of the laws of Member States relating to common provisions for both measuring instruments and methods of metrological control (72/427/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty concerning the accession of the new Member States to the European Economic Community and to the European Atomic Energy Community signed on 22 January 1972, and in particular Article 153 of the Act annexed thereto. Having regard to the proposal from the Commission. Whereas Annex II of the Council Directive of 26 July 1971 1 on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metrological control requires technical adjustment as a result of the enlargement of the Community; Whereas pursuant to Article 30 of the Act referred to above, the aforementioned Directive must be amended in conformity with the guidelines laid down in Annex II of that Act; HAS ADOPTED THIS DIRECTIVE: Article 1 The drawings to which Annex II, item 3.2.1 of the Council Directive of 26 July 1971 refers, shall be supplemented by the letters necessary for the signs UK, IR and DK, in accordance with the model below: >PIC FILE= "T0010758"> 1OJ No L 202, 6.9.1971, p. 1. Article 2 This Directive is addressed to the Member States and shall take effect on the date of accession. Done at Brussels, 19 December 1972. For the Council The President T. WESTERTERP